Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tsueh-hua Wang on 5/19/2022.



The application has been amended as follows: 

Amendments to the Claims:
Please amend the claims as shown below.  This Listing of Claims will replace prior versions, and listings, of claims in the application.

Listing of Claims:
(Previously Presented) An image processing apparatus comprising:
projection unit configured to generate first two-dimensional image data by applying a projection process to three-dimensional image data;
acquisition unit configured to acquire a second parameter used in image process based on a first parameter related to the projection process, wherein the first parameter includes at least information indicating a slab thickness in a projection direction of the projection process; and
image processing unit configured to generate second two-dimensional image data by applying the image process, including at least one of a sharpening process, a dynamic range compression process and a calcified region enhancement process, to the first two-dimensional image data using the second parameter in which an enhancement by the image process increases with an increase in the slab thickness in the projection direction of the projection process.

(Previously Presented) The image processing apparatus according to Claim 1, further comprising
determination unit configured to makes a determination as to whether the image process is to be executed or not;
wherein the determination unit determines that the image process is to be executed in a case where the projection process is to be executed, the determination unit determines that the image process is not to be executed in a case where the projection process is not to be executed,
and the image processing unit executes the image process based on a result of the determination made by the determination unit.

(Original) The image processing apparatus according to Claim 1, wherein the first parameter includes at least information indicating a thickness in a projection direction in the projection process.

(Original) The image processing apparatus according to Claim 1, wherein
the acquisition unit acquires a plurality of second parameters based on the first parameter, and
the image processing unit select at least one second parameter from the plurality of the acquired second parameters.

(Previously Presented) The image processing apparatus according to Claim 1, wherein
	the projection process is a ray summation projection process,
	the image process is a sharpening process of sharpening the first two-dimensional image data by adding a weighted high-frequency component of the first two-dimensional image data to the first two-dimensional image data, and
	the second parameter is a weight used in the adding the high-frequency component.

(Previously Presented) The image processing apparatus according to Claim 1, wherein
	the projection process is a ray summation projection process,
	the image process is a dynamic range compression process,
	the image process uses a plurality second parameters including a threshold value indicating a density value range within which the dynamic range compression process is performed, and a coefficient indicating a degree of the dynamic range compression process, wherein the degree of the dynamic range compression process is increased with increasing thickness in the projection direction in the projection process.

(Previously Presented) The image processing apparatus according to Claim 1, wherein
	the projection process is a maximum intensity projection process,
	the image process is a process of enhancing a high-density isolated point region in the first two-dimensional image data,
	the second parameter is a weight indicating a degree of enhancement of the high-density isolated point region,
	the weight is increased with increasing thickness in the projection direction in the projection process.

(Previously Presented) The image processing apparatus according to Claim 1, wherein
	the image processing unit has two or more image processing methods, and
	the image processing unit acquires an order of applying the two or more image processing methods, and generates third two-dimensional image data by applying the image process to the first two-dimensional image data according to the acquired order.

(Original) The image processing apparatus according to Claim 1, wherein a parameter related to the projection process includes at least information indicating a display mode of displaying a two-dimensional image.

(Previously Presented) The image processing apparatus according to Claim 9, further comprising
	determination unit configured to make a determination as to whether the image process is to be executed or not,
	the display mode of displaying the two-dimensional image is allowed to be selected at least from following two modes: a slice position movement display mode; and 
a rotation display mode,
	wherein the determination unit determines that the image process is to be executed in a case where the display mode is a rotation display mode, the determination unit determines that the image process is not to be executed in a case where the display mode is a slice position movement display mode,
	wherein the image processing unit executes the image process based on a result of the determination made by the determination unit.

(Previously Presented) The image processing apparatus according to Claim 1, further comprising
	determination unit configured to makes a determination as to whether the image process is to be executed or not
	wherein the image processing unit calculates a projection distance at least in one of following display directions: an axial direction; a sagittal direction; and 
a coronal direction,
	wherein the determination unit determines that the image process is to be executed in a case where the projection distance of a subject in the display direction is greater than a predetermined value, the determination unit determines that the image process is not to be executed in a case where the projection distance is smaller than the predetermined value,
	wherein the image processing unit executes the image process based on a result of the determination made by the determination unit.

(Original) The image processing apparatus according to Claim 1, wherein
	the first parameter includes information indicating a shape of a subject in a region of interest, and
	the acquisition unit calculates a projection length of the region of interest over an entire image region, sets the thickness in the projection direction in the projection process such that the thickness necessary and sufficiently includes the projection length, and calculates the at least one or more second parameters based on the thickness.

(Previously Presented) An image processing method comprising:
	generating first two-dimensional image data by applying a projection process to three-dimensional image data;
	acquiring a second parameter used in image process based on the first parameter of the projection process, wherein the first parameter includes at least information indicating a slab thickness in the projection process; and
	generating second two-dimensional image data by applying the image process, including at least one of a sharpening process, a dynamic range compression, and a calcified region enhancement process, to the first two-dimensional image data using the second parameter in which an enhancement by the image process increases with an increase in the slab thickness in the projection direction of the projection process.

(Original) A non-transitory computer-readable medium storing a program for causing a computer to execute the image processing method according to Claim 13.

(Currently Amended) The image processing apparatus according to Claim 1, wherein 
	
	wherein the image processing unit applies image process to the two-dimensional image data in a case where a parameter related to the slab thickness in the projection process satisfies a predetermined condition

(Previously Presented) The image processing apparatus according to Claim 15, wherein
	one or more parameters are used as the parameter related to the projection process and the one or more parameters include at least information indicating a thickness in a projection direction in the projection process, and
	wherein the image processing unit applies the image process to the two-dimensional image data in a case where the thickness is smaller than the predetermined value, the image processing unit does not apply the image process to the two-dimensional image data in a case where the thickness is larger than a predetermined value.

(Previously Presented) The image processing apparatus according to Claim 15, further comprising acquisition unit configured to acquire a parameter related to the image process based on a parameter related to the projection process, wherein the image processing unit applies the image process to the two-dimensional image data using the parameter related to the image process.

(Previously Presented) The image processing apparatus according to Claim 17, wherein in a case where the parameter related to the projection process does not satisfy a predetermined condition, the acquisition unit acquires, as the parameter related to the image process, a value that causes the image process not to be applied to the two-dimensional image data.

(Previously Presented) The image processing apparatus according to Claim 17, wherein
	the image process is a sharpening process of sharpening the two-dimensional image data by adding a weighted high-frequency component of the two-dimensional image data to the two-dimensional image data, and
	wherein the parameter related to the image process is a weight used in the addition of the high-frequency component.

(Original) The image processing apparatus according to Claim 15, wherein the projection process is a sum value projection process.

(Previously Presented) The image processing apparatus according to Claim 15, further comprising display control unit configured to perform control to display the two-dimensional image data which has been subjected to the image process on a display unit in a case where the parameter related to the projection process satisfies a predetermined condition, the display control unit performs control to display the two-dimensional image data which is not subjected to the image process on the display unit in a case where the parameter related to the projection process does not satisfy the predetermined condition.

(Currently Amended) The according to Claim 13, further comprising:
	
	performing image process to the two-dimensional image data in a case where a parameter related to the slab thickness in the projection process satisfies a predetermined condition

(Original) A non-transitory computer-readable medium storing a program for causing a computer to execute the image processing method according to Claim 22.

(Previously Presented) The image processing apparatus according to claim 1, wherein in a case that the slab thickness in the projection direction of the projection process is thicker than a predetermined thickness, the dynamic range compression process is applied onto the first two-dimensional image data, and in a case that the slab thickness in the projection direction of the projection process is equal to or thinner than a predetermined thickness, the dynamic range compression process is not applied onto the first two-dimensional image data.

(Previously Presented) The image processing apparatus according to claim 1, wherein in a case that the slab thickness in the projection direction of the projection process is thicker than a predetermined thickness, the sharpening process is applied onto the first two-dimensional image data, and in a case that the slab thickness in the projection direction of the projection process is equal to or thinner than a predetermined thickness, the sharpening process is not applied onto the first two-dimensional image data.

(Previously Presented) The image processing apparatus according to claim 1, wherein in a case that the slab thickness in the projection direction of the projection process is thicker than a predetermined thickness, the calcified region enhancement process is applied onto the first two-dimensional image data, and in a case that the slab thickness in the projection direction of the projection process is equal to or thinner than a predetermined thickness, the calcified region enhancement process is not applied onto the first two-dimensional image data.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the independent claims recite in part:
using the second parameter in which an enhancement by the image process increases with an increase in the slab thickness in the projection direction of the projection process.
The limitation is not found in the prior art.  In addition, the examiner does not believe a double patenting rejection based on patent 11311259 is appropriate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666